 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   DK HOLDINGS, dba DOTCOM HOST,                      Case No.: 16-CV-0580 W (AGS)
 9                                     Plaintiff,
                                                        ORDER:
10   v.
                                                        (1) DENYING DEFENDANTS’
11   MIVA, INC., et al.,
                                                        MOTION FOR PARTIAL
12                                  Defendants.         SUMMARY JUDGMENT ON
                                                        PLAINTIFF’S FIRST AND THIRD
13
                                                        CLAIMS FOR RELIEF [DOC. 161];
14
                                                        (2) GRANTING DEFENDANTS’
15
                                                        MOTION FOR PARTIAL
16                                                      SUMMARY JUDGMENT ON
                                                        PLAINTIFF’S SIXTH CLAIM FOR
17
                                                        RELIEF [DOC. 162];
18
                                                        (3) DENYING WITHOUT
19
                                                        PREJUDICE MOTION FOR
20                                                      ATTORNEYS’ FEES [DOC. 162];
                                                        AND
21
22                                                      (4) DENYING AS MOOT
                                                        PLAINTIFF’S MOTION FOR
23
                                                        PARTIAL SUMMARY JUDGMENT
24                                                      ON THE LIMITATION OF
                                                        LIABILITY PROVISION [DOC. 150]
25
26         Pending before the Court are: (1) Defendants’ motion for partial summary
27   judgment on the first and third claims for relief in the Third Amended Complaint
28   (“TAC”) [Doc. 161]; (2) Defendants’ motion for partial summary judgment on the sixth

                                                    1
                                                                             16-CV-0580 W (AGS)
 1   claim for relief in the TAC [Doc. 162]; (3) Defendants’ motion for attorneys’ fees [Doc.
 2   162]; and (4) Plaintiff’s motion for partial summary judgment on the limitation of
 3   liability provision in the parties’ 2005 agreement. [Doc. 150.] The Court decides the
 4   matters on the papers submitted and without oral argument pursuant to Civil Local Rule
 5   7.1(d)(1). For the reasons that follow, the Court DENIES Defendants’ motion for partial
 6   summary judgment on the first and third claims for relief [Doc. 161], GRANTS
 7   Defendants’ motion for partial summary judgment on the sixth claim for relief [Doc.
 8   162], DENIES WITHOUT PREJUDICE Defendants’ motion for attorneys’ fees [Doc.
 9   162], and DENIES AS MOOT Plaintiff’s motion for partial summary judgment. [Doc.
10   150.]
11
12   I.       BACKGROUND
13            Plaintiff dotCOM Host is an internet hosting business. (TAC [Doc. 148] ¶ 13.) It
14   hosts websites by which online retailers sell products to consumers. (Id. [Doc. 148] ¶¶
15   13–14.)
16            On April 21, 2005, dotCOM entered into a distribution agreement with Miva,
17   Corporation,1 a company that creates software used in online retail websites. (Joint
18   Statement of Undisputed Facts [Doc. 164] ¶ 1; Hosting Partner Distribution Agreement
19   [Doc. 150-7, Exh. 2].) According to the terms of the agreement, dotCOM acquired a
20   limited, non-exclusive right to distribute Miva’s software to its retail clients as they made
21   use of dotCOM’s web hosting services. (Joint Statement of Undisputed Facts [Doc. 164]
22   ¶ 2.) At the time, Miva’s software was purchased up-front, via perpetual licensing. (See
23   Hosting Partner Distribution Agreement [Doc. 150-7, Exh. 2]; Joint Statement of
24   Undisputed Facts [Doc. 164] ¶ 3.)
25
26
27
28   1
         Defendant Miva, Inc., is Miva Corporation’s successor in interest. (Wilson Decl. [Doc. 162-2] ¶ 9.)
                                                          2
                                                                                            16-CV-0580 W (AGS)
 1          By 2009, Miva changed its business model away from offering perpetual software
 2   licenses to what is known as software as a service (“SaaS”). (Joint Statement of Disputed
 3   Facts [Doc. 164] ¶ 4; Addendum to Agreement [Doc. 150-8, Exh. 3].)2 According to the
 4   SaaS model, dotCOM would be charged on a monthly basis for its Miva licenses.
 5   (Addendum to Agreement [Doc. 150-8, Exh. 3].)
 6          Parties entered into an “addendum” agreement in 2009, which would allow Miva
 7   to charge dotCOM on a monthly basis for its SaaS software licenses. (Addendum to
 8   Agreement [Doc. 150-8, Exh. 3].) The monthly licensing model posed new risks for
 9   dotCOM that had not been present in the perpetual licensing scheme. Primarily, Miva
10   could have the ability to change its software licensing prices charged to each of its third-
11   party web hosts, thereby exerting a level of control over these distributors that it did not
12   have before.
13          In an apparent attempt to protect dotCOM from this sort of price discrimination,
14   the 2009 addendum agreement contains the following “most favored nations” clause:
15          Should Miva Merchant at any time, during the life of this agreement, sell
16          Miva Merchant licenses, under similar quantity and delivery conditions, to
17          another Host,[3] at prices below those stated herein, Miva Merchant will
18          immediately extend such lower prices to Host.
19   (Addendum to Agreement [Doc. 150-8, Exh. 3] ¶ 1.2.) It also contains a clause that
20   restricts Miva’s ability to change its monthly prices without giving 180 days’ notice, and
21   it specifies that if Miva cancels the agreement, all of dotCOM’s licenses would become
22   perpetual. (Id. [Doc. 150-8, Exh. 3] ¶¶ 1.2, 1.5.)
23
24
25   2
      Defendants produce no evidence of a genuine dispute here. The SaaS pricing schedule appears in the
26   2009 Addendum.

27   3
       “Host” is a defined term within the Addendum, but it refers to dotCOM Host. (Addendum to
     Agreement [Doc. 150-8, Exh. 3] 1.) Its meaning within this sentence is not clear. The Court interprets
28   the word “Host” in this sentence as a generic.
                                                       3
                                                                                         16-CV-0580 W (AGS)
 1         In November of 2009 (three months after the execution of the addendum
 2   agreement), Miva EVP Rick Wilson sent an email to dotCOM stating that Miva was
 3   “getting ready to launch a hosted solution . . . identical to what you offer.” (Daris-Wilson
 4   Email Correspondence [Doc. 150-9, Exh. 76].) It reassured dotCOM that “[i]t’s our
 5   specific desire to not negatively impact your business and to grow the whole pie,” that
 6   “you may very well find we become one of the people you get clients from,” and that
 7   “the partner program is not changing[.]” (Id.)
 8         However, approximately one year and three months later, in February of 2011,
 9   Miva CEO Russ Carroll sent an email to dotCOM informing it of Miva’s purchase of a
10   competing hosting company called Hostasaurus. (Russ Letter, 2/24/2011 [Doc. 150-10,
11   Exh. 78] (emphasis added).) Miva offered to buy out all of dotCOM’s Miva clients,
12   stating, “[y]ou should consider that right now, your portfolio at its peak value [sic]
13   because natural attrition will occur simply by virtue of the fact that by acquiring
14   Hostasaurus, Miva Merchant has acquired the largest specialty host and will be seeking to
15   host all other Miva Merchant stores that we do not currently host . . . .” (Id.) Carroll
16   continued, “[f]ailing to come to a deal, if we decide to make future offers, we will
17   subtract Miva Merchant licensing fees from calculations of revenue, which as you are
18   aware are going up.” (Id.) He stated, “[w]e could just compete for your clients and not
19   offer you another bite at the apple in the form of this offer to purchase your Miva
20   Merchant portfolio. But, instead, we decided to give you this one-time opportunity to sell
21   us your clients at a premium price.” (Id.)
22         dotCOM refused Miva’s offer. (Daris Decl. [Doc. 150-6] ¶ 15.) Thereafter,
23   Miva imposed price increases on dotCOM’s monthly SaaS licensing fees. (Id.
24   [Doc. 150-6] ¶ 17.) For instance, monthly software licenses that had previously
25   been $40 changed to approximately $1,500. (Id.) dotCOM lost half its customers
26   over a short period of time. (Id. [Doc. 150-6] ¶ 19.)
27   //
28   //

                                                   4
                                                                                 16-CV-0580 W (AGS)
 1         Defendants move for partial summary judgment: (1) on Plaintiff’s first and third
 2   claims for relief, for violation of the Computer Fraud and Abuse Act (“CFAA”), 18
 3   U.S.C. § 1030, et seq., and for violation of California’s Data Access Fraud Act
 4   (“CDAFA”), Cal. Penal Code § 502, et seq. [Doc. 161]; and (2) on Plaintiff’s sixth cause
 5   of action, for breach of contract. [Doc. 162.] Defendants also move for attorneys’ fees
 6   on behalf of Miva Merchant, Inc. (Id.)
 7         Plaintiff moves for partial summary judgment to preclude the application of a
 8   limitation of liability clause in the original 2005 agreement between the parties from
 9   being applied to the most favored nations clause in the 2009 addendum. [Doc. 150.]
10
11   II.   LEGAL STANDARD
12         Summary judgment is appropriate under Rule 56 when the moving party
13   demonstrates the absence of a genuine issue of material fact and entitlement to judgment
14   as a matter of law. See Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322
15   (1986). A fact is material when, under the governing substantive law, it could affect the
16   outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
17   dispute about a material fact is genuine if “the evidence is such that a reasonable jury
18   could return a verdict for the nonmoving party.” Id.
19         A party seeking summary judgment always bears the initial burden of establishing
20   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
21   party can satisfy this “burden of production” in two ways: (1) by presenting evidence that
22   negates an essential element of the nonmoving party’s case; or (2) by demonstrating that
23   the nonmoving party failed to make a showing sufficient to establish an element essential
24   to that party’s case on which that party will bear the burden of proof at trial. See id. at
25   322–25; Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1102–03
26   (9th Cir. 2000) (explaining relevant burden-shifting terminology). “Disputes over
27   irrelevant or unnecessary facts will not preclude a grant of summary judgment.” T.W.
28   Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                                   5
                                                                                  16-CV-0580 W (AGS)
 1          “[T]he district court may limit its review to the documents submitted for the
 2   purpose of summary judgment and those parts of the record specifically referenced
 3   therein.” Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1030 (9th Cir.
 4   2001). Therefore, the Court is not obligated “to scour the record in search of a genuine
 5   issue of triable fact . . . .” Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996) (citing
 6   Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995)).
 7          If the moving party meets its initial burden of production on the motion, the
 8   nonmoving party cannot defeat summary judgment merely by demonstrating “that there
 9   is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.
10   Zenith Radio Corp., 475 U.S. 574, 586 (1986); Triton Energy Corp. v. Square D Co., 68
11   F.3d 1216, 1221 (9th Cir. 1995) (citing Anderson, 477 U.S. at 252) (“The mere existence
12   of a scintilla of evidence in support of the non-moving party’s position is not
13   sufficient.”). Rather, the nonmoving party must “go beyond the pleadings and by her
14   own affidavits, or by ‘the depositions, answers to interrogatories, and admissions on file,’
15   designate ‘specific facts showing that there is a genuine issue for trial.’ ” Celotex, 477
16   U.S. at 324 (quoting Fed. R. Civ. P. 56).
17          When making this determination, the court must view all inferences drawn from
18   the underlying facts in the light most favorable to the nonmoving party. See Matsushita,
19   475 U.S. at 587. “Credibility determinations, the weighing of evidence, and the drawing
20   of legitimate inferences from the facts are jury functions, not those of a judge” ruling on a
21   motion for summary judgment. Anderson, 477 U.S. at 255.
22
23   III.   DISCUSSION
24          A.    Choice of Law
25          The 2005 agreement contains a choice of law provision specifying that New York
26   law governs the agreement. (Hosting Partner Distribution Agreement [Doc. 150-7, Exh.
27
28

                                                   6
                                                                                 16-CV-0580 W (AGS)
 1   2] ¶ 13.6.) The 2009 addendum incorporates this provision. 4 (Addendum to Agreement
 2   [Doc. 150-8, Exh. 3] 3.)
 3          In briefing the pending motions, parties did not take a clear position on which law
 4   applies to the contracts in question. Accordingly, on January 11, 2019, the Court ordered
 5   parties to brief the issue. (Jan. 11, 2019 Order [Doc. 185].) Parties filed their respective
 6   responses on January 18, 2019. (Pl.’s Response [Doc. 188]; Defs.’ Response [Doc. 191].)
 7          “California follows the approach set out in the Restatement (Second) of Conflict of
 8   Laws § 187 to determine the law that applies to a contract with a choice-of-law clause.”
 9   First Intercontinental Bank v. Ahn, 798 F.3d 1149, 1153 (9th Cir. 2015); see Nedlloyd
10   Lines B.V. v. Superior Court, 3 Cal. 4th 459, 466 (1992).
11          “Under § 187, a California court begins its analysis by determining ‘whether the
12   chosen state has a substantial relationship to the parties or their transaction, or . . .
13   whether there is any other reasonable basis for the parties’ choice of law.’ ” Id. (quoting
14   Washington Mut. Bank, FA v. Superior Court, 24 Cal. 4th 906 (2001)). “If this is the
15   case, the court then determines whether California would ‘be the state of the applicable
16   law in the absence of an effective choice of law by the parties.’ ” Id. (citing Restatement
17   (Second) of Conflict of Laws, § 187(2).)
18          If California would be the state of applicable law in the absence of a choice of law
19   to the contrary, “the court then determines whether the relevant portion of the chosen
20   state’s law is contrary to a fundamental policy in California law.” First Intercontinental
21
22
23   4
      dotCOM takes the position that the 2009 agreement is not, in fact, an addendum of the 2005
     agreement, and thus that the choice-of-law provision should not apply to their second agreement with
24   Miva. (Pl.’s Response [Doc. 188] 2–3.) This overlooks the following language from the 2009
25   addendum:

26          Except as set forth in this Addendum, the Agreement remains unmodified and in full
            force and effect. In the event of any inconsistency between the Agreement and this
27          Addendum, this Addendum shall control.
28   (Addendum to Agreement [Doc. 150-8, Exh. 3] 3.) dotCOM identifies no inconsistency here.
                                                        7
                                                                                         16-CV-0580 W (AGS)
 1   Bank, 798 F.3d at 1153 (quoting Washington Mut. Bank, FA, 24 Cal. 4th at 916). “ ‘If
 2   California has a materially greater interest than the chosen state, the choice of law shall
 3   not be enforced, for the obvious reason that in such circumstance we will decline to
 4   enforce a law contrary to this state’s fundamental policy.’ ” Id. (quoting Nedlloyd Lines
 5   B.V, 3 Cal. 4th at 466).
 6         This approach “ ‘reflect[s] strong policy considerations favoring the enforcement
 7   of freely negotiated choice-of-law clauses.’ ” Washington Mut. Bank, FA, 24 Cal. 4th at
 8   917 (quoting Nedlloyd Lines B.V., 3 Cal. 4th at 462). “Accordingly, if the proponent of
 9   the clause . . . demonstrates that the chosen state has a substantial relationship to the
10   parties or their transaction, or that a reasonable basis otherwise exists for the choice of
11   law, the parties’ choice generally will be enforced unless the other side can establish both
12   that the chosen law is contrary to a fundamental policy of California and that California
13   has a materially greater interest in the determination of the particular issue.” Id.
14         As a preliminary matter, both dotCOM and Miva are California entities. (See TAC
15   [Doc. 148] ¶¶ 8–9; Defs.’ Response [Doc. 191] 2–3.) dotCOM takes the position that the
16   selection of New York law likely served an important interest in ensuring uniformity
17   between Miva’s contracts with various hosts inside and outside this state. (Pl.’s
18   Response [Doc. 188] 1–2.) On the other hand, Defendants maintain that the selection of
19   New York law is the result of Miva, Inc., having been owned by a parent company in
20   2005 that retained New York attorneys. (Defs.’ Response [Doc. 191] 3.) It argues that
21   “the pre-2005, unexecuted agreement between the parties included a California choice-
22   of-law provision.” (Id.) Defendants infer from this that “New York has no relationship .
23   . . to the parties or the transaction.” (Id. [Doc. 191] 2.) On the contrary, the fact that
24   Miva, Inc.’s attorneys negotiated for a New York choice of law provision demonstrates a
25   reasonable basis for the selection of New York law—likely a need for uniformity and
26   familiarity with the law to be applied in the event of a dispute. (Defs.’ Response [Doc.
27   191] 2–3.)
28

                                                    8
                                                                                   16-CV-0580 W (AGS)
 1             There is a reasonable basis for the selection of New York law in the contract. See
 2   First Intercontinental Bank, 798 F.3d at 1153.
 3             In the absence of the choice-of-law provision, California law would apply.5 See id.
 4   The final issue, then, is whether the selected portions of New York law conflict with
 5   fundamental California policy. See First Intercontinental Bank, 798 F.3d at 1153.
 6   Without such a conflict, New York law governs the 2005 and 2009 agreements. See
 7   Washington Mut. Bank, FA, 24 Cal. 4th at 917 (describing “strong policy considerations
 8   favoring the enforcement of freely negotiated choice-of-law rules”); Nedlloyd Lines
 9   B.V., 3 Cal. 4th at 468 (“When two sophisticated, commercial entities agree to a choice-
10   of-law clause . . ., the most reasonable interpretation of their actions is that they intended
11   for the clause to apply to all causes of action arising from or related to their contract.”)
12   The existence of a conflict between New York law and California’s fundamental public
13   policy is an issue-specific analysis, and the Court will address it as necessary infra.
14
15             B.      Defendants’ Motion as to Computer Hacking
16             Defendants move for summary judgment on Plaintiff’s first and third claims
17   for relief, for violation of the Computer Fraud and Abuse Act (“CFAA”), 18
18   U.S.C. § 1030, et al., and for violation of California’s Data Access Fraud Act
19   (“CDAFA”), Cal. Penal Code § 502, et al. (Motion for Partial Summary Judgment
20   [Doc. 161].)
21             By February of 2016, two of dotCOM’s clients had ceased paying their
22   bills—Baar Products and NTX Tools. (Kolodziej Decl. [Doc. 169-1] ¶¶ 3–4.) In
23   response, dotCOM kept the clients’ websites live, but disabled administrative
24   access and file transfer protocol (“FTP”) functionality. Essentially, it allowed the
25
26
27
     5
         The dispute is being litigated in California by California entities.
28

                                                             9
                                                                                   16-CV-0580 W (AGS)
 1   websites to continue working, but turned off any ability to change what appeared
 2   on the sites or to download/transfer the sites to another host. (Id.)
 3             These dotCOM clients sought help from Miva, and Miva obliged. (Wilson
 4   Decl. [Doc. 161-3] ¶ 12; Kolodziej Decl. [169-1] ¶ 86.) On or about February 1,
 5   2016, Miva used its e-commerce software to load a specially designed module in
 6   order to backdoor-access dotCOM’s servers, take the clients’ data, and transfer it
 7   to Miva’s servers for its own hosting. (Id.)
 8             Defendants now take the position that using Miva’s software as a means by
 9   which to gain unauthorized access of a competitor’s servers on behalf of that
10   competitor’s clients cannot constitute a violation of computer hacking laws. They
11   fail to meet their burden of production on this issue.
12             First, Defendants argue that the clients themselves authorized Miva’s access.
13   (Miva MSJ I [Doc. 161-1] 8–9.) They do not meet their burden of demonstrating
14   that the clients had authorized access to administrative functionality at the time.
15   See Fed. R. Civ. P. 56(c). dotCOM had prevented the clients from accessing
16   administrative functions on their accounts. Miva undermined this by loading a
17   software module that allowed it to take the clients’ data from dotCOM’s servers.
18             Second, Defendants argue that the 2005 agreement gave Miva the right to
19   access its own software, and thus it had authorized access to dotCOM’s servers.7
20   (See Miva MSJ I [Doc. 161-1] 9:5–10:1.) The 2005 agreement cannot reasonably
21   be read as giving Miva the right to use its software as a hacking tool to take data
22   from dotCOM.
23             Defendants’ first motion for partial summary judgment will be denied.
24
25   6
         Defendants’ objections to this paragraph are overruled. (Defs.’ Objs. [Doc. 172-3] ¶ 3.)
26
     7
      Miva argues that it merely accessed its software, located its own hardware, to move the client data.
27   (Miva MSJ I [Doc. 161-1] 9:5–21.) This overlooks the fact that dotCOM is a web host. Miva does not
     demonstrate the absence of a genuine dispute that the client site data was not, in fact, hosted on
28   dotCOM’s servers at the time of the hack. (Id. [Doc. 161-1] 6.)
                                                          10
                                                                                             16-CV-0580 W (AGS)
 1           C.     Defendants’ Motion as to Breach of Contract
 2           Defendants move for summary judgment on dotCOM’s breach of contract
 3   claim for relief.
 4           The motion contains three central arguments. The Court addresses them in
 5   turn.
 6           First, Defendants argue that dotCOM cannot prove that Miva breached the
 7   most favored nations clause in the addendum agreement. (Miva MSJ II [Doc. 162-
 8   1] 5:23–6:19.) It takes the position that the clause only prohibits Miva from
 9   offering lower prices to third-party hosts, and that because it purchased another
10   host and then sold bundled software along with that host’s services, it had the
11   contractual right to offer differential pricing on the software. (Id.) dotCOM, on
12   the other hand, argues that Miva breached the clause by selling its monthly
13   software licensing in a package along with a separate entity’s hosting services at
14   lower rates than it offered dotCOM for the software licensing. (Miva MSJ Opp’n
15   II [Doc. 170] 2–4.)
16           Once again, the most favored nations provision reads as follows:
17           Should Miva Merchant at any time, during the life of this agreement, sell
18           Miva Merchant licenses, under similar quantity and delivery conditions, to
19           another Host, at prices below those stated herein, Miva Merchant will
20           immediately extend such lower prices to Host.[8]
21   (Addendum to Agreement [Doc. 150-8, Exh. 3] ¶ 1.2.)
22           “A court’s fundamental objective in interpreting a contract is to determine the
23   parties’ intent from the language employed and to fulfill their reasonable expectations.”
24   Givati v. Air Techniques, Inc., 960 N.Y.S. 2d 196, 198 (2013) (citing St. John’s Univ.,
25
26
27   8
      As detailed above, “Host” is nominally a defined term, but it has no applicable definition in this
     context.
28

                                                        11
                                                                                            16-CV-0580 W (AGS)
 1   N.Y. v. Butler Rogers Baskett Architects, P.C., 938 N.Y.S. 2d 578 (2012)). “In so doing,
 2   a court should not read a contract so as to render any term, phrase, or provision
 3   meaningless or superfluous.” Id. “Instead, ‘the entire contract must be reviewed and
 4   [p]articular words should be considered, not as if isolated from the context, but in the
 5   light of the obligation as a whole and the intention of the parties as manifested thereby.
 6   Form should not prevail over substance and a sensible meaning of words should be
 7   sought[.]’ ” Id. (quoting Riverside S. Planning Corp. v. CRP/Extell Riverslide, L.P., 892
 8   N.Y.S. 2d 303 (2009) (internal quotation omitted)).9
 9          The initial question is whether Defendants have demonstrated the absence of a
10   genuine dispute that Miva’s selling software licenses to clients bundled with a Miva-
11   owned third-party web host’s services cannot constitute “sell[ing] Miva Merchant
12   licenses, under similar quantity and delivery conditions, to another [h]ost, at prices below
13   those stated herein . . . .” (Addendum to Agreement [Doc. 150-8, Exh. 3] ¶ 1.2.) The
14   Court answers in the affirmative.
15          Shortly after executing the most favored nations clause, Miva acquired a web host,
16   Hostasaurus, newly named Miva Merchant, Inc.—a Florida corporation. (Addendum to
17   Agreement [Doc. 150-8, Exh. 3] ¶ 1.2; Wilson Decl. I [Doc. 162-2] ¶ 5.) Miva kept the
18   newly acquired Miva Merchant, Inc., solely a web host, and it bundled hosting services
19   with Miva SaaS licenses to sell to the new host’s clients at discounted rates relative to the
20   SaaS licensing fees it was then charging dotCOM. (Wilson Decl. I [Doc. 162-2] ¶ 6;
21   Wilson Decl. II [Doc. 173-1] ¶ 4; Kolodziej Decl. [Doc. 170-9] ¶ 2 (“Miva offered
22   dotCOM client Wetsuit Warehouse a price of $1,046 for hosting and the Miva license . . .
23
24
25
     9
26     Defendants do not establish a conflict between this New York law and a fundamental public policy of
     California. See First Intercontinental Bank, 798 F.3d at 1153; Washington Mut. Bank, FA, 24 Cal. 4th
27   at 917. New York law applies here per the parties’ choice-of-law provision in the 2005 contract.
     (Hosting Partner Distribution Agreement [Doc. 150-7, Exh. 2] ¶ 13.6.) See Part III.A., supra.
28

                                                      12
                                                                                         16-CV-0580 W (AGS)
 1   . Miva charged dotCOM $1,450 just for the license fee for enterprise-level clients like
 2   Wetsuit Warehouse.”); Miva-Wetsuit Warehouse Email Chain [Doc. 170-7, Exh. 95].)
 3         By selling licenses directly to clients hosted by Miva Merchant, Inc., Miva
 4   circumvented the most favored nations clause. (Wilson Decl. II [Doc. 173-1] ¶ 4.) But it
 5   did not breach it. Even viewing the evidence in the light most favorable to the
 6   nonmoving party, Matsushita, 475 U.S. at 587, there is no genuine dispute that this
 7   arrangement did not involve Miva selling software licenses to another host. Miva’s
 8   dealings with Miva Merchant, Inc. and its customers fall outside the ambit of the clause.
 9   (Addendum to Agreement [Doc. 150-8, Exh. 3] ¶ 1.2 (proscribing sales to another host).)
10         In opposition, Plaintiff contends that Defendants also breached the most favored
11   nations clause by offering preferential lower rates to other third-party web hosts in 2016.
12   (Wilson Decl. [Doc. 170-2, Exh. 1] 179, 296–99; Kolodziej Decl. [Doc. 170-9] ¶ 3; New
13   Pricing Schedule for Other Hosts [Doc. 170-8, Exh. 133].) The operative complaint
14   alleges nothing of this theory. As the allegations of breach discussed above are the only
15   ones appearing in the TAC, they are the only ones for which Defendants have been put
16   on notice. (TAC [Doc. 148] ¶¶ 93–102.) See Fed. R. Civ. P. 8. Thus, they are the only
17   allegations of breach of contract properly considered in the context of an opposition to a
18   motion for partial summary judgment. See James v. Dependency Legal Grp., 253 F.
19   Supp. 3d 1077, 1091 (S.D. Cal. 2015) (Battaglia, J.); Pickern v. Pier 1 Imports (U.S.),
20   Inc., 457 F.3d 963, 968–69 (9th Cir. 2006). The Court may not consider Plaintiff’s
21   argument as to another, separate breach at this stage of the proceedings.
22         The motion for partial summary judgment as to the breach of contract claim will be
23   granted. See Fed. R. Civ. P. 56.
24
25         D.     Defendants’ Motion for Attorneys’ Fees
26         In one short paragraph that appears as part of its motion for summary judgment on
27   the breach of contract claim, Defendants move for attorneys’ fees on behalf of Miva
28   Merchant, Inc. (Miva MSJ II [Doc. 162-1] 11:1–11.) They seek to enforce the attorneys’
                                                 13
                                                                                 16-CV-0580 W (AGS)
 1   fees clause in the 2005 software licensing agreement—to which Miva Merchant, Inc. was
 2   not a party—on the basis that “the California Supreme Court has held that California
 3   Civil Code Section 1717(a)’s fee mutuality extends to nonsignatory defendants.” (Id.
 4   (citing Reynolds Metals Co. v. Alperson, 25 Cal. 3d 124, 128 (1979)).10
 5          The attorneys’ fees clause in the 2005 agreement reads as follows:
 6          13.8 Attorneys’ Fees. In the event either party files any action in any court
 7          of law to enforce any provision of this Agreement, or to request a judicial
 8          interpretation of any terms of this agreement, the party deemed the
 9          prevailing party in such action shall be entitled, in addition to any damages
10          which may be awarded, to receive reasonable attorneys’ fees as adjudged by
11          the court.
12   (Hosting Partner Distribution Agreement [Doc. 150-7, Exh. 2] ¶ 13.8.)
13          However, as Plaintiff points out in opposition, Miva Merchant, Inc., is a party to
14   more than merely the breach of contract claim for relief. (TAC [Doc. 148]; Miva MSJ
15   Opp’n II [Doc. 170] 5–6.) Defendants do not show that Miva Merchant, Inc. is the
16   prevailing party in this action. (Hosting Partner Distribution Agreement [Doc. 150-7,
17   Exh. 2] ¶ 13.8.) In fact, in the one short paragraph they dedicate to their fees motion on
18   reply, Defendants appear to abandon the issue:
19          With respect to attorney’s fees, as set forth in the moving papers,
20          Miva Merchant, Inc. intends to file a separate motion seeking said
21          fees should Miva Merchant, Inc. prevail. What law applies will be briefed
22          and argued then. For now, the issue is that Miva Merchant, Inc. is not a
23          party to the contract.
24
25
26
     10
       Parties do not dispute that this is an area of law in which New York and California law differ, and in
27   which New York law would be contrary to fundamental California policy. (Pl.’s Response [Doc. 188] 2;
     Defs.’ Response [Doc. 191] 4.) Hence, California law applies to this issue. See First Intercontinental
28   Bank, 798 F.3d at 1153, 1157.
                                                       14
                                                                                          16-CV-0580 W (AGS)
 1   (Miva MSJ II Reply [Doc. 173] 10:4–7.) It is too soon to decide whether Miva Merchant,
 2   Inc. should be deemed the prevailing party in this action. The motion for attorneys’ fees
 3   is premature. It will be denied without prejudice.
 4
 5         E.     Plaintiff’s Motion as to the Limitation of Liability Provision
 6         Plaintiff moves for partial summary judgment to preclude application of the
 7   limitation of liability provision in the 2005 agreement to the most favored nations
 8   provision in the 2009 addendum—on which the breach of contract claim is grounded.
 9   (Pl.’s MSJ [Doc. 150] (“dotCOM Host . . . move[s] for partial summary judgment . . .
10   that the ‘limitation of liability’ provision of the parties’ 2005 agreement does not
11   preclude or limit dotCOM [H]ost’s ability to recover damages for breach of the ‘most
12   favored nations’ provision of the parties’ 2009 agreement.”); TAC [Doc. 148] ¶¶ 93–102.)
13         In light of the dismissal of the breach of contract claim, this motion will be denied
14   as moot.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  15
                                                                                 16-CV-0580 W (AGS)
 1   IV.   CONCLUSION & ORDER
 2         Defendants’ motion for partial summary judgment on Plaintiff’s first and third
 3   claims for relief is DENIED. [Doc. 161.]
 4         Defendants’ motion for partial summary judgment on Plaintiff’s sixth claim for
 5   relief is GRANTED. [Doc. 162.]
 6         Defendants’ motion for attorneys’ fees is DENIED WITHOUT PREJUDICE.
 7   [Doc. 162.]
 8         Plaintiff’s motion for partial summary judgment on the limitation of liability
 9   provision is DENIED AS MOOT. [Doc. 150.]
10
11         IT IS SO ORDERED.
12
13   Dated: January 23, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 16
                                                                               16-CV-0580 W (AGS)
